In a proceeding pursuant to section 231-a of the Surrogate’s Court Act, to fix the compensation *808of petitioner, an attorney, for legal services rendered by him to the decedent’s estate, the administrator appeals from a decree of the Surrogate’s Court, Rockland County, rendered August 30, 1963 upon the Acting Surrogate’s decision after trial, which fixed such compensation at $1,512.50. Decree modified on the facts by reducing the allowance to $762.50; and, as so modified, affirmed, without costs. Findings of fact implicit in the decision of the Acting Surrogate which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the sum of $750 (excluding the disbursements of $12.50), is fair and reasonable compensation for the work performed by petitioner in this estate. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.